Title: From George Washington to the Committee at Headquarters, 25 May 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen,
Morris-Town May 25th 1780.

I have attentively considered the circular letter to the different States which you did me the honor to communicate for my perusal, and I am happy to find, that my ideas perfectly correspond with those of the Committee.
The view they have given of our situation is just, full & explicit; The measures they have recommended are well adapted to the emergency and of indispensable necessity. I very freely give it as my opinion, that unless they are carried into execution in the fullest extent and with the greatest decision and rapidity, it will be impossible for us to undertake the intended co-operation with any reasonable prospect of success.
The consequences you have well delineated—The succour designed for our benefit will prove a serious misfortune; and instead of rescuing us from the embarrassments we experience & from the danger with which we are threatned will in all probability, precipitate our ruin. Drained and Weakned as we already are, the exertions we shall make, though they may be too imperfect to secure success, will at any rate be such as to leave us in a state of relaxation and debility, from which it will be difficult if not impracticable to recover. The Country

exhausted—The People dispirited—the consequence & reputation of these States in Europe sunk—Our friends chagrined & discouraged—our Enemies deriving new credit, new confidence, new resources.
We have not, nor ought we to wish an alternative—The Court of France has done so much for us—that we must make a decisive effort on our part. Our situation demands it—’tis expected. We have the means to success without some unforeseen accident, and it only remains to employ them. But the conjuncture requires all our wisdom and all our energy. Such is the present state of this Country, that the utmost exertion of its resources, though equal, is not more than equal to the object and our measures must be so taken as to call them into immediate & full effect.
There is only one thing, I should have been happy the Committee had thought proper to take up on a larger scale. I mean the supply of Men by Draught. Instea⟨d⟩ of compleating the deficiencies of the quotas assigned by the resolution of Congress of the 9th of February last, it would in my apprehension be of the greatest importanc⟨e⟩, that the respective states should fill their Battalions to their complement of five hundred & four rank & file. Considering the different possible dispositions of the enemy and the different possible operations on our part, we ought not to have less than Twenty thousand Continental efficient troops. The whole number of Battalions from New Hampshire to Pensylvania inclusive, if complete would not amount to this force. The total would be twenty three thousand one hundred & eighty four rank & file, from which the customary deductions being made, there will not remain more than about Eighteen thousand fit for the Service of the field. To this may be added the remainder of the Sixteen Regiments amounting to about one thousand.
Unless the principal part of the force be composed of men regularly organized, and on the continuance of whose Services we can rely, nothing decisive can be attempted. The Militia are too precarious a dependance to justify such an attempt, where they form a material part of the plan. Militia can not have the necessary habits nor the consistency, either for an assault or a siege. In employing them essentially, we should run a risk of being abandoned, in the most critical moments. The expence and the consumption of Provisions & Stores (which we are bound by every motive to economise) will be very considerably increased. As we should not be able to keep the same body in the field during the whole campaign, we Should a great part of the time have a double set of men to pay & feed—those in actual service—those on the March to relieve them or returning home when relieved. The operations of husbandry will suffer in proportion.
The mode by Draught is, I am persuaded the only efficacious one to

obtain men—it appears to me certain, that it is the only one to obtain them in time, nor can the period, you have appointed for bringing them into the field be delayed without defeating the object. I have little doubt, that at any time, and much less at the present junctu⟨re,⟩ the powers of government exerted with confidence will be equal to the purpose of Draughting. The hopes of the people elevated by the prospects before them will induce a chearful compliance, with this and all the other measures of vigor, which have been recommended, and which the exigency requires.
Notwithstanding the extension of the Draught which I have taken the liberty to advise, occasional aids of Militia will be still wanted, but in mu⟨ch⟩ less number in this case than in the oth⟨er⟩.
I have entire confidence th⟨at⟩ the respective Legislatures will be ful⟨ly⟩ impressed with the importance and delicacy of the present juncture, & will second the views of the Committee by the most speedy & vigorous efforts. With every sentiment of respect & esteem I have the honr to be Gentn Yr most Obed. Hble Servt

Go: Washington

